Cite as 2015 Ark. App. 332

                 ARKANSAS COURT OF APPEALS
                                       DIVISION III
                                       No. CV-14-914


JASMINE HOLLOWAY                                  Opinion Delivered   May 20, 2015
                               APPELLANT
                                                  APPEAL FROM THE GARLAND
                                                  COUNTY CIRCUIT COURT
V.                                                [NO. JV-2014-129]

                                                  HONORABLE VICKI SHAW COOK,
ARKANSAS DEPARTMENT OF                            JUDGE
HUMAN SERVICES and MINOR
CHILD                                             SUPPLEMENTAL ADDENDUM
                     APPELLEES                    ORDERED



                           PHILLIP T. WHITEAKER, Judge


       Appellant Jasmine Holloway appeals from the Garland County Circuit Court’s order

terminating her parental rights to her daughter, G.H. On appeal, Holloway contends that the

circuit court erred in finding G.H. to be dependent-neglected, in finding aggravated

circumstances as a basis for terminating her parental rights, and in “fast-tracking” the

termination of her parental rights. We are unable to reach these arguments at this time because

of deficiencies in Holloway’s addendum.

       Arkansas Supreme Court Rule 4-2(a)(8)(A)(i) (2014) requires that an appellant’s brief

include an addendum consisting of all documents essential to the appellate court’s resolution

of the issues on appeal, including, but not limited to: the pleadings; all motions, responses,

replies, exhibits, and related briefs, concerning the order challenged on appeal; and the order
                                 Cite as 2015 Ark. App. 332

from which the appeal is taken. If we determine that deficiencies or omissions in the abstract

or addendum need to be corrected, but complete rebriefing is not needed, then we may order

the appellant to file a supplemental abstract or addendum within seven calendar days to

provide the additional materials from the record to the members of the appellate court. Ark.

Sup. Ct. R. 4-2(b)(4).

        In this case, the copy of the termination order found in Holloway’s addendum is

missing several pages. Specifically, record pages 45a, 45b, and 46a are not found in the

addendum. In addition, both Holloway and G.H.’s attorney ad litem filed responses to the

Arkansas Department of Human Services’ petition to terminate Holloway’s parental rights;

these documents, found at pages 156–59 of the record, are also missing from the addendum.

Accordingly, Holloway has seven days in which to file a supplemental addendum in

compliance with Rule 4-2(b)(4). We encourage counsel to review the Rules of the Arkansas

Supreme Court as well as the record and addendum to ensure that no additional deficiencies

are present.

       Supplemental addendum ordered.

       KINARD and HOOFMAN, JJ., agree.

       Kearney Law Offices, by: Jeffery H. Kearney, for appellant.

       Tabitha B. McNulty, County Legal Operations, for appellee.
       Chrestman Group, PLLC, by: Keith L. Chrestman, attorney ad litem for minor children.




                                               2